Per Curiam.
The averment of the declaration that a telegraph wire broke and gave way at the point where it had been fastened to the pole, with such force that the plaintiff was by reason thereof thrown from the top of the pole to the ground, is not specific enough for good pleading. Race v. Easton and Amboy Railroad Co., 33 Vroom 536; Van Horn v. Railroad Co., 9 Id. 133.
But under these authorities proper practice requires that the deficient pleading be stricken out on motion only.
The demurrer is therefore overruled.